Title: From Benjamin Franklin to Jonathan Williams, Jr., 17 June 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, June 17. 1780.
I received yours of the 9th. We have applied for another Frigate besides the Ariel, but it cannot be had. My Instructions now are, after talking with Mr. Ross; Get on board the two Frigates all you can of your Clothing, which is to be prefer’d to Mr Ross’s Cloth; then estimate the Bulk of what Remains, with that Cloth, and other things belonging to the Publick; and if nearly sufficient to load another Vessel, and you can find one so ready that she may be fitted in time to go with the Frigates, you are to agree for her upon Freight, & ship the whole.
I do not understand M. de Chaumont’s Complaint, Funds as I am inform’d being lodg’d with his Banker to pay the Bills as they become due. Indeed I never understood why they were drawn on him at all. They might as well, for what I can see, have been drawn directly upon me.— Try if you can beat this Business into my head. I am ever Your affectionate Uncle
BF
 
Notation by Franklin: BF. to J. Williams June 17. 1780 M. Chaumont’s Complaint not understood; nor why the Bills were drawn on him. Funds were provided.
